Title: To Alexander Hamilton from Jean Baptiste de Ternant, 26 February 1793
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander


Philadelphie 26 fevrier 1793.
Je viens de recevoir la reponse par laquelle vous m’informez des termes auxquels sera acquitté le reste des trois millions accordés par votre gouvernement pour me mettre en état de faire des envois de vivres en france. Je me trouve obligé de vous représenter encore que cet interessant objet de service ne peut être convenablement rempli sans des payemens immédiats ou au moins très rapprochés, et que c’est me mettre à la merci du commerce, et par conséquent diminuer, la somme des approvisionnemens nécessaires à ma nation que de trop reculer la libre disposition des moyens pecuniaires destinés à l’achat et à l’expédition de ces approvisionnemens. Pour peu que vous considériez l’extrême désavantage de payemens trop differés dans une opération urgente telle que celle dont je suis chargé, je ne doute pas, que vous ne sentiez comme moi la nécessité d’accélerer ces payemens, et que dans le cas où ceux de votre trésorerie ne pourroient absolument pas être immédiats vous ne vous prètiez, de tout votre pouvoir à les rapprocher au moins assèz pour faciliter le service délicat, que la nation française attend de mon Zèle. Le Succès des arrangemens définitifs que j’ai à prendre avec les négocians americains devant dépendre de votre response à cette lettre, je vous prie instament de me la faire parvenir le plutot possible.
Ternant.
